    Case 18-27035          Doc 17   Filed 10/14/18 Entered 10/14/18 23:23:26            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−27035
                                                 Chapter: 7
                                         Judge: Donald R Cassling

In Re:
   Corinne Bundy
   115 Linden
   Bellwood, IL 60104
Social Security No.:
   xxx−xx−4961
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 619, Chicago, IL 60604

                                      on November 6, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 12, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-27035               Doc 17         Filed 10/14/18 Entered 10/14/18 23:23:26                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Corinne Bundy                                                              Case No. : 18−27035
115 Linden                                                                 Chapter : 7
Bellwood, IL 60104                                                         Judge :    Donald R Cassling
SSN: xxx−xx−4961 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 12, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-27035            Doc 17       Filed 10/14/18 Entered 10/14/18 23:23:26                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-27035-DRC
Corinne Bundy                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: agalimba                     Page 1 of 1                          Date Rcvd: Oct 12, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 14, 2018.
db             +Corinne Bundy,    115 Linden,    Bellwood, IL 60104-1238
27112362        Boyle Feinberg Sharma,    N LaSalle St Suite 3440,    Chicago IL 60603
27112357       +Home Depot,    PO Box 6497,    Sious Falls SD 57117-6497
27112360       +KIA,   10550 Talbert Ave,     Fountain Valley CA 92708-6031
27112361       +Lincoln Financial Automobile,     PO Box 54200,   Omaha NE 68154-8000
27112356       +Macys,   PO Box 8218,    Mason OH 45040-8218
27112358       +United Consumer,    150 W Grove St,    Middleboro MA 02346-1468
27112353       +chase,   PO Box 15298,    Wilmington DE 19850-5298

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27112352       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 13 2018 01:48:13     Capital One,
                 PO Box 30281,    Salt Lake UT 84130-0281
27112351        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 13 2018 01:47:01     Capital One,
                 POB 30285,    Salt Lake City UT 84130-0285
27112354       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Oct 13 2018 01:33:07     Comenity Bank,
                 Po Box 182789,    Columbus OH 43218-2789
27112359       +E-mail/Text: HWIBankruptcy@hunterwarfield.com Oct 13 2018 01:33:30     Hunter Warfield,
                 4620 Woodland Corporate Blvd,     Tampa FL 33614-2415
27112355       +E-mail/PDF: gecsedi@recoverycorp.com Oct 13 2018 01:46:05     SYNCB,   PO Box 965036,
                 Orlando FL 32896-5036
27113369       +E-mail/PDF: gecsedi@recoverycorp.com Oct 13 2018 01:46:04     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021, Norfolk, VA 23541-1021
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 14, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 12, 2018 at the address(es) listed below:
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard J Mason   rmason@mcguirewoods.com, IL54@ecfcbis.com
                                                                                            TOTAL: 2
